Fourth Court of Appeals
                                           San Antonio, Texas
                                                  JUDGMENT
                                               No. 04-18-00118-CV

      Jesus VIRLAR, M.D. and GMG Health Systems Associates, P.A., a/k/a and d/b/a Gonzaba
                                    Medical Group,
                                       Appellants

                                                           v.

                                                 Jo Ann PUENTE,
                                                     Appellee

                        From the 131st Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2014-CI-04936
                               Honorable Norma Gonzales, Judge Presiding

                                      BEFORE THE EN BANC COURT 1

        In accordance with this court’s opinions of February 5, 2020 and of this date, the portion
of the trial court’s judgment awarding damages for future loss of earning capacity is MODIFIED
to reflect that Appellee Jo Ann Puente recover damages against appellants in the amount of
$880,429.00. As modified, the portion of the trial court’s judgment awarding damages for future
loss of earning capacity is AFFIRMED. We do not disturb any other damages awarded by the jury.
Further, the judgment of the trial court is REVERSED IN PART and this cause is REMANDED
for the trial court (1) to conduct an evidentiary hearing on any benefit received by Puente from
C.P.’s settlement with the hospital pursuant to Utts v. Short, 81 S.W.3d 822 (Tex. 2002), and apply
any appropriate settlement credit, if any; (2) to make a determination of the amount of damages
awarded for future medical care expenses that should be paid in periodic payments pursuant to
section 74.503(c) and (d) of the Texas Civil Practice and Remedies Code; and (3) to sign a new
judgment in conformity with this court’s opinion. Costs of appeal are taxed against the party
incurring same.

           Appellee Jo Ann Puente’s motion for rehearing is DENIED.

           SIGNED May 6, 2020.

                                                            _____________________________
                                                            Liza A. Rodriguez, Justice

1
    Justice Rebeca C. Martinez has recused herself from this appeal.